Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 10, 2021, has been entered.
 
DETAILED ACTION
This non-final Office action responds to claims submitted March 10, 2021.
Applicants canceled claims 1, 8, 14, 18, 19, 24, and 26.  Applicants further amended claims 2, 3, 5, 9, 20-23, 25, and 27-30.  Claims 2-7, 9-13, 15-17, 20-23, 25, and 27-30 are pending and have been examined.

Claim Rejections - 35 USC § 112, First Paragraph





The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-7, 9-13, 15-17, 20-23, 25, and 27-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
With respect to claims 2, 21, and 25: Applicants’ disclosure fails to comply with the written description requirement, which demands that an applicant’s specification “describes the claimed invention in sufficient detail that one skilled in the art can 1  In cases involving computer-implemented functional claims, examiners are instructed to “determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail….”2  The MPEP explains that “the level of detail required to satisfy the written description requirement varies depending on the nature and scope of the claims and on the complexity and predictability of the relevant technology.”3  Applicants amended the independent claims to now recite:
Claim 2: Determining by one or more disconnected islands in the social graph … wherein the determining [the reputation score] comprises weight contacts in the one or more disconnected islands lower than other contacts in the social graph.

Claim 21: Determining one or more disconnected islands in the social graph … weighting contacts in the one or more disconnected islands lower than other contacts in the social graph.

Claim 25: Determining one or more disconnected islands in the social graph … wherein the determining the reputation score comprises weighting contacts in the one or more disconnected islands lower than other contacts in the social graph.

However, the specification does not describe an algorithm or technical features to perform the identified functions.  The specification does not teach or suggest how the claimed invention identifies “one or more disconnected islands in a social graph” or how the invention distinguishes “real users” from the disconnected islands.  The specification also does not teach “weighting contacts in the one or more disconnected islands lower than other contacts in the social graph.”  Examiner submits the applicants’ specification 4  Since the specification fails to clearly outline an algorithm or technical features to perform the above identified functions, the claims must therefore be rejected as failing to comply with the written description requirement.
With respect to claims 3-7, 9-13, 15-17, 20, 22-23, and 27-30: Given the claims depend from claims 2, 21, or 25, they are also rejected under §112, first paragraph, for the same rationale.  

Claim Rejections - 35 USC § 101





35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.






Claims 2-7, 9-13, 15-17, 20-23, 25, and 27-30 are rejected under 35 U.S.C. §101 under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception 
With respect to claims 2, 21, and 25: The claims recite a process (e.g., “a method comprising…”), which is a statutory category of invention.  However, the claims recite an abstract idea.  For example, claim 2 recites:
Receiving … a request to authorize a transaction of a first user; 

Determining a plurality of contacts in a contact information … of the first user;

For each contact of the plurality of contacts in the contact information … of the first user, performing a … recursive process comprising: 

		Adding the contact to a social graph of the first user; 

		Retrieving a contact information … of the contact; 

		Determining additional contacts based on the retrieved contact 			information…; 

		Adding the additional contacts to the social graph of the first user; 

		Retrieving contact information … of the additional contacts; 

		Determining subsequent contacts from the contact information … of 		the additional contacts; 

		Adding the subsequent contacts to the social graph of the first user; 

Determining the one or more disconnected islands in the social graph; 

Determining … based on the social graph, a reputation score representing a reputation of the first user, wherein the determining comprises weighting contacts in the one or more disconnected islands lower than other contacts in the social graph; 

After receiving the request, sending … and based on the reputation score, an authorization of the transaction of the transaction of the first user.

5  Examiner notes the limitations can also be interpreted as reciting a method for managing relationships or interactions between people.  Methods for mitigating risk and methods for managing relationships or interactions between people both fall within the broad “certain methods of organizing human activity” grouping of abstract ideas.6  Examiner also submits the “determining … based on the social graph, a reputation score representing a reputation of the first user, wherein the determining comprises weighting contacts in the one or more disconnected islands lower than other contacts in the social graph” limitation recites a mathematical calculation.7  Mathematical calculations fall within the “Mathematical concepts” grouping of abstract ideas.8  Claims 21 and 25 recites similar limitations as claim 2.  Accordingly, the independent claims recite an abstract idea.
The claims do not integrate the judicial exception into a practical application. Limitations that may indicate whether the judicial exception has been integrated into a practical application include improvements to another technology or technical field, improvements to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.9  
The following limitations describe data gathering and data output:

(Claim 2)
Receiving, by a first device and from a second device, a request to authorize a transaction of a first user;

Retrieving a contact information database of the contact;

Retrieving contact information databases of the additional contacts;

After receiving the request, sending, by the first device, to the second device, and based on the reputation score, an authorization of the transaction of the first user; and

Storing the reputation score in a reputation database.

(Claim 21)
Storing, in memory, a record for a first user;

Receiving, by a first computing device, a request to authorize a transaction of the first user;

(a) Retrieving a corresponding contact information database for the contact;

(d) Repeating steps (a) … for the subsequent contacts;

After determining, based on the reputation score, that a reputation of the first user is trustworthy, sending, by the first computing device, an authorization for the transaction of the first user; and 

Storing the reputation score in a reputation database.

(Claim 25)
Receiving, by a first computing device and from a second computing device, a request to authorize a transaction of a first user;

Using an email address of the first user to acquire information about the first user from an email address book of the first user, wherein the information about the first user in the email address book is based on a communication history of the first user;

Retrieving an email address book of the contact from one or more social media accounts;

Retrieving email address books of the additional contacts;

Sending, by the first computing device and to the second computing device, the reputation score for use in authorizing the transaction of the first user; and 

Storing the reputation score in a reputation database.

The Office has long considered data gathering and data output to be insignificant extra-solution activity.  Merely adding insignificant extra-solution activity to an abstract idea does not integrate the judicial exception into a practical application.10
Examiner further notes the embodiment limitations of “a first device and … a second device … [a] database … computerized … databases … a reputation database” (claim 2), “[a] memory … a first computing device … database … computerized … a reputation database” (claim 21), and “a first computing device … a second computing device … computerized … a reputation database” (claim 25) also fail to integrate the abstract idea into a practical application.  Applicants’ specification teaches:
Paragraph 0023: In one embodiment, the server system 108 is a contact management service including both a private network and a set of private network users, and a public network and set of public network users….  In this embodiment, the server system 108 can include a central server or group of servers and a database, such as a single data storage device or a set of interconnected storage devices (e.g., storage area network (“SAN”), distributed database, or the like), which are connected to, via a network (e.g., of a type similar to network 112), multiple client computers or devices (e.g., personal computer, personal digital assistant (“PDA”), mobile phone, computing tablet, and the like), and manage contact information stored on those computers/devices.

Paragraph 0025: In the embodiment illustrated in FIG. 1, the reputation evaluator 101 is executed on a server system 108 separate from the reputation engine 120.  However, in another embodiment of the reputation evaluation system 100, the reputation evaluator 101 is stored on the same computer system, server, device, etc. as the reputation engine.

Paragraph 0026: FIG. 2 is a high-level block diagram illustrating one embodiment of a functional view of a typical computer system 200 for storing and executing the reputation evaluation system 100 or its 

Paragraph 0027: The processor 202 may be any general-purpose processor such as an INTEL x86, SUN MICROSYSTEMS SPARC, or POWERPC compatible-CPU….

Paragraph 0028: As is known in the art, the computer system 200 is adapted to execute computer program modules for providing functionality described herein.  In this description, the term “module,” “manager,” or similar component terms refers to computer program logic for providing the specified functionality.  A module can be implemented in hardware, firmware, and/or software.  Where any of the modules described herein are implemented as software, the module can be implemented as a standalone program, but can also be implemented in other ways, for example as part of a larger program, as a plurality of separate programs, or as one or more statically or dynamically linked libraries.

Paragraph 0029: In one embodiment of the present invention, the modules are stored on the storage device 208, loaded into memory 206, and executed by the processor 202.

Paragraph 0071: Thus, while particular embodiments and applications have been illustrated and described, it is to be understood that the disclosed embodiments are not limited to the precise construction and components disclosed herein….  Of course, wherever a component of the present invention is implemented as software, the components can be implemented as a script, as a standalone program, as part of a larger program, as a plurality of separate scripts and/or programs, as a statically or dynamically linked library, as a kernel loadable module, as a device driver, and/or in every and any other known way or in the future to those of skill in the art of computer programming.  Additionally, the present invention is no way limited to implementation in any specific programming language, or for any specific operating system or environment.

Neither the specification nor the claims disclose a particular machine.11  Applicants’ specification instead describes generic computers, generic computer components, or a 12  Examiner further notes the limitations describe the technological environment in which to apply the judicial exception and do not impose meaningful limits on the claims.13  The additional embodiment limitations fail to meaningfully integrate the abstract idea recited in the claims into a practical application.  The claims are directed to an abstract idea.
The claims also do not include additional elements that are sufficient to amount to significantly more than the abstract idea.  The “receiving…,” “retrieving…,” “after receiving the request, sending…,” “storing the reputation score…,” “storing, in memory, a record for a fist user,” “after determining, based on the reputation score, that a reputation of the first user is trustworthy, sending…,” and “using an email address of the first user to acquire information about the first user from an email address book of the first user…” limitations describe conventional computer functions of “receiving or transmitting data over a network” and “storing and retrieving information in memory.”14  Such functions do not qualify as significantly more than an abstract idea when recited in a merely generic manner.15  Furthermore, as explained earlier in the discussion regarding the integration of an abstract idea into a practical application, the additional element of using a computer or processor to perform the steps recited in the claims amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply a judicial exception using a generic computer component cannot provide an inventive concept. 













With respect to dependent claims 3-7, 9-13, 15-17, 20, 22, 23, 27, and 28: The dependent claims are also ineligible under 35 U.S.C. §101 because the additional recited limitations further describe the identified abstract idea and/or do not recite limitations that integrate the abstract idea into practical application or that qualify as significantly more under the Office’s current guidance on subject matter eligibility.
(a)	Claim 3: The “determining, for a second user different from the first user, at least one record of contact information, among a plurality of records of contact information for a plurality of users … and acquiring, based on the at least the one record of contact information, information about the first user, wherein the determining the reputation score comprises determining the reputation score based at least in part on the information” limitations further describe the abstract idea identified in claim 2.  Thus,   the claim recites an abstract idea.  Furthermore, the claim fails to recite limitations that integrate the abstract idea into a practical application.  The “stored in the contact information database of the first user; and acquiring, based on at least one record of contact information, information about the user” limitations recite data gathering steps.  Data gathering is an insignificant extra-solution activity.  Merely adding insignificant extra-solution activity to an abstract idea does not integrate the abstract idea into a practical application.  The limitations also fail to qualify as significantly more than the abstract idea because they describe the conventional computer function of “receiving or 
(b)	Claim 4: The “wherein the request comprises an address identifying the first user” limitation further describes the abstract idea identified in claim 2.  Thus, the claim recites an abstract idea and is not patent-eligible.   
(c)	Claim 5: The “sending the reputation score to a reputation engine to cause the reputation engine to evaluate whether to authorize the transaction of the first user” limitation further describes the abstract idea previously identified in claim 2.  Thus, the claim recites an abstract idea and is not patent-eligible.
(d)	Claim 6: The “prior to the determining the reputation score, determining that … [the stored] reputation scores different from the reputation score representing the reputation of the first user” limitation further describes the abstract idea in claim 2.  The claim recites an abstract idea.  Furthermore, the “a memory associated with the first device” element also does not integrate the abstract idea into a practical application or add something significantly more because it describes the technological environment in which to apply the judicial exception and does not impose meaningful limits on the claim.  Thus, the claim is not patent-eligible.
(e)	Claims 7 and 27: The “wherein the determining the reputation score comprises generating the reputation score using information indicating an absence of communication history about the first user” and “wherein the determining the reputation score comprises generating the reputation score using information indicating an 
(f)	Claim 9: The “wherein the determining the reputation score comprises determining the reputation score based at least in part on one or more factors indicated by the request, wherein the one or more factors comprise one or more of the following: whether an address identifying the first user appears in records for other users, a quantity of records for other users in which the address appears, a type of contact information database in which the address appears, a composition of a social network in which the first user is a member, whether the email has been sent to the first user, whether an email sent to the first user has been received by the first user, or whether the first user has replied to any emails sent to the first user” limitations further describe the abstract idea previously identified in claim 2.  Thus, the claim recites an abstract idea and is not patent-eligible.
(g)	Claim 10: The “wherein the request comprises data identifying one or more factors, the method further comprising: applying binary logistic regression to build a statistical model in which the one or more factors represent independent variables and wherein the statistical model comprises a dependent variable indicating whether the transaction of the first user is fraudulent or whether the first user is associated with fraudulent activity; and assigning a weight to each of the one or more factors, wherein the determining the reputation score comprises determining the reputation score based at least in part on the weighted one or more factors” limitations further describe the abstract idea identified in claim 2.  Furthermore, the limitations can also be interpreted 
(h)	Claim 11: The “acquiring information about the first user from a plurality of records of contact information for a plurality of users different from the first user, wherein the determining the reputation score comprises determining the reputation score based at least in part on the information” limitation further describes the abstract idea previously identified in claim 2.  Examiner notes the “acquiring information about the first user from a plurality of records of contact information for a plurality of users different from the first user” limitation recites data gathering.  As previously discussed, data gathering is insignificant extra-solution activity.  Merely adding insignificant extra-solution activity to an abstract idea does not the judicial exception into a practical application.  The “acquiring…” limitation also fails to qualify as significantly more than the abstract idea because it describes the conventional computer function of “receiving or transmitting data over a network” and “storing and retrieving information in memory.” Such functions do not qualify as significantly more than an abstract idea when recited in a merely generic manner.  Therefore, the claim is not patent-eligible. 
(i)	Claim 12: The “wherein the request comprises data identifying one or more factors, and wherein the determining the reputation score further comprises: determining that a previous reputation score has been generated for the first user based on the one or more factors; selecting a portion of the one or more factors; and modifying the previous reputation score based on the selected portion of the one or more factors” limitations further describe the abstract idea previously identified in claim 2.  Thus, the claim recites an abstract idea. Examiner notes the “selecting a portion of the one or 
(j)	Claim 13: The “wherein the request comprises data identifying one or more factors, and wherein the determining the reputation score further comprises: determining that a previous reputation score has been generated for the first user; and modifying the previous reputation score based on the one or more factors” limitations further describe the abstract idea identified in claim 2.  Thus, the claim recites an abstract idea and is not patent-eligible.
(k)	Claim 15: The “wherein the determining the reputation score comprises taking into consideration a connectedness of the first user to a core of a social graph known to be trustworthy” limitation further describes the abstract idea identified in claim 2.  Thus, the claim recites an abstract idea and is not patent-eligible.
(l)	Claim 16: The “wherein the determining the reputation score comprises determining the reputation score based on at least a reputation score of the second user” limitation further describes the abstract idea identified in claim 2.  Thus, the claim recites an abstract idea and is not patent-eligible.
(m)	Claim 17: The “wherein the determining the reputation score comprises determining the reputation score based on at least a reputation score of the second user that is based on at least another reputation score of a third user different from the second user” limitation further describes the abstract idea identified in claim 2.  Thus, the claim recites an abstract idea and is not patent-eligible.
(n)	Claim 20: The following limitations further describe the abstract idea previously identified in claim 2:
Receiving … a second request to authorize the transaction of the first user, the second request comprising: an address identifying the first user; and data identifying a set of factors;

Generating … a second reputation score representing the reputation of the first user; and 

Sending … and to authorize the transaction of the first user, the second reputation score.

The claim thus recites an abstract idea.  Examiner further submits the “receiving…” and “sending…” limitations recites data gathering and data output.  As previously discussed, data gathering and data output is insignificant extra-solution activity.  Merely adding insignificant extra-solution activity to an abstract idea does not integrate an abstract idea into a practical application.  The “receiving…” and “sending…” limitations also fail to qualify as significantly more than the judicial exception because they describe the conventional computer functions of “receiving or transmitting data over a network” under the broadest reasonable interpretation of the claim.  Such functions do not qualify as significantly more than an abstract idea when recited in a merely generic manner.  Examiner finally submits “the first device and … a third device” claim elements do not integrate the abstract into a practical application or add something significantly more 
(o)	Claim 22: The “applying binary logistic regression to build a reputation model in which the first set of factors represent independent variables and a dependent variable indicates whether the transaction of the first user is fraudulent or whether the first user is associated with fraudulent activity” limitation further describes the abstract idea identified in claim 21.  The limitation can additionally be interpreted as reciting a mathematical calculation and/or relationship.  Thus, the claim recites an abstract idea. Examiner notes the “receiving, by the first computing device, data identifying a first set of factors” limitation recites data gathering.  As previously discussed, data gathering is insignificant extra-solution activity.  Merely adding insignificant extra-solution activity to an abstract idea does not integrate the abstract idea into a practical application.  The “receiving…” limitation also fails to qualify as significantly more than the abstract idea because it describes the conventional computer function of “receiving or transmitting data over a network” and “storing and retrieving information in memory.”  Such functions do not qualify as significantly more than an abstract idea when recited in a merely generic manner.  Therefore, the claim is not patent-eligible.
(p)	Claim 23: The “wherein the request comprises indications of at least one of an email address of the first user, a name of the first user, or a telephone number of the first user” limitation further describes the abstract idea identified in claim 21.  Thus, the claim recites an abstract idea and is not patent-eligible.
(q)	Claim 28: The “wherein the determining the reputation score comprises determining the reputation score based at least in part on one or more factors indicated by the request, wherein the one or more factors comprise one or more of the following: whether an email address identifying the first user appears in records for other users, a quantity of records for other users in which the email address appears, a type of contact information database in which the email address appears, a composition of a social network of which the first user is a member, whether an email has been sent to the first user, whether an email sent to the first user has been received by the first user, or whether the first user has replied to any emails sent to the first user” limitations further describe the abstract idea identified in claim 25.  Accordingly, the claim recites an abstract idea and is not patent-eligible.
(r)	Claim 29: The “wherein a majority of the contacts in the one or more disconnected islands have no direct connection with the other contacts in the social graph” limitation further describes the abstract idea identified in claim 2.  Thus, the claim recites an abstract idea and is not patent-eligible.
(s)	Claim 30: The “wherein a contact information … of a contact in the one or more disconnected islands has common entries with a contact information … of another contact in the one or more disconnected islands” limitation further describes the abstract idea previously identified in claim 2.  Thus, the claim recites an abstract idea.  Finally, the examiner submits the “database” element does not integrate the abstract idea into a practical application or adds something significantly more because it describes the technological environment in which to apply the judicial exception and do not impose meaningful limits on the claim.  Therefore, the claim is not patent-eligible.    
Pertinent Prior Art








The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	(A)	Shull (Pub. No. 2006/0212931) discloses a method (See at least Paragraph 0010: “Embodiments of the present invention provide methods, systems, and software for implementing evaluating online entities and/or for providing a trust score for such entities.  The trust score may provide an indication of the trustworthiness of the online entity.”) comprising:
	storing, in memory, a record for a first user (See at least Paragraph 0017: “Another exemplary system comprises at least one data store including correlated data (obtained from a plurality of sources) for a plurality of online entities.”  See also Paragraph 0033: “An online entity may be a person and/or business … a domain name, a hostname, an IP address (and/or network block), a computer (such as a server) and/or other person or thing that maintains an online presence and therefore is capable of being identified.”  See also Paragraph 0062: “Trust evaluation system 200 may include one or more data stores 202.  Data stores 202 may be used to store data gathered from a plurality of data sources (e.g., any of the data source illustrated in FIG. 1) which has been cross-indexed and/or cross-referenced to correlate the data from the different sources.  The gathering and/or correlation of the data may be performed by trust evaluation system 200 or other system.”  Examiner submits an online entity is a first user.); 
	receiving, by a first computing device, a request to authorize a transaction of the first user (See at least Paragraph 0085: “Communications transmitted from See also Paragraph 0086: “[M]onitoring agent 510 may reside on the same computer as client application 502 or different computer.  It should be appreciated that monitoring agent 510 may be a component of an operating system and/or a larger application (e.g., a native component, plug-in component, and/or a toolbar of a web-browser application, an email application, a gateway/firewall application, an anti-virus application, an anti-fraud application, a security suite, etc.) or may be a standalone application.”);
	after determining, based on the reputation score, that a reputation of the first user is trustworthy, sending, by the first computing device, an authorization for the transaction of the first user (See at least Paragraph 0103: “The trust score server to which the request is sent may be responsible for providing trust scores to the computer (e.g., client computer, gateway computer) associated with the requester.”  See also Paragraph 0097: “Once a trust score for an online entity has been retrieved by monitoring agent 702 and/or other component, a policy agent 710 may be used to determine one or more actions to apply to communications associated with the online entity.  By way of example, actions a policy agent may take include blocking a See also Paragraph 0098: “A policy agent 710 may provide a variety of policies (and/or there may be a plurality of policy agents 710) designed to take different actions based on specific categories of scores and/or to provide application-specific behavior based on a given score.”  See also Paragraph 0100: “In some aspects, policy agent 710 may determine the action(s) to take based on one or more policies 712.  Policies 712 may define actions to be taken based on ranges or threshold score values.  By way of example, in embodiments using the 1-5 scoring system previously described, policies 712 may indicate that communications to and/or from online entities with a trust score of 5 (disreputable) are blocked or dropped.  A trust score of 4 may be associated with a policy 712 to quarantine communications from the online entity, while a trust score of 3 may be associated with a policy 712 to warn a user, administrator, or other party or system.  Policies 712 may further indicate that communications associated with online entities having a trust score of 1 or 2 are allowed (passed).”); and 
	storing the reputation score in a reputation database (See at least Paragraph 0073: “Trust score(s) 210 may be stored in a trust data store 220, which may be made available and distributed by any appropriate mechanism, including without limitation those described below.  Trust scores may each be associated with an identifier (e.g.,  
	(B)	Wick (US 9742615) discloses determining a plurality of contacts in a contact information database of the first user; for each contact of the plurality of contacts in the contact information database of the first user, performing a computerized recursive process comprising: (a) retrieving a corresponding contact information database for the contact; (b) adding the contact to a social graph; (c) determining one or more subsequent contacts; and (d) repeating steps (a)-(c) for the subsequent contacts (See at least Column 11, Lines 11-40: “FIG. 2A is a flow chart showing a process 200, which may be performed, for example, by a social network server, to determine a user’s social network.  A social network list is maintained for the user (202).  The contacts in one or more of the user’s contact lists (e.g., the user’s instant messaging contact list) are added to the social network list with an indication that the contacts are zero degrees of separation from the user (and, therefore, are directly linked to the user) (204).  Next, the contacts linked to the user through the user’s contacts in the contact list (e.g., up to a desired degree of separation) are identified and added to the social network list.  To do so, the contact lists of each contact in the user’s contact list are accessed (206).  The contacts in those lists (i.e., the contacts separated by one degree) then are added to the social network list (208).  If another degree of separation is desired (210), the degree of separation is incremented (212) such that the contact lists of the contacts that are separated from the recipient by one degree are accessed (206) and the contacts in those contact lists are added to the social network list (208).  When a contact is added to the social network list, the See also Column 12, Lines 16-18: “FIG. 2B shows an example of a social network list 216, which FIG. 2C shows the corresponding exemplary social network 218 in graphical form.”);
	determining, based [on] the social graph, a reputation score (See at least Column 13, Lines 16-22 and 52-60: “As aforementioned, a popularity index may be calculated for a user based on several factors, including the number of other users directly or indirectly linked to the user, distances between the user and other users, popularity of the other users, and the number of instant messages sent by the user.  Users with high popularity indices may be granted more permissions or privileges and may be given a higher status….  The popularity measurements of the other users are aggregated to establish the User’s popularity measurement (320)….  The aggregation of the popularity measurements can include a simple summation of the popularity measurements of the other users, a weighted average or median value associated with other users….”).  
	(C)	Hulten (US 8001582) discloses applying binary logistic regression to build a statistical model in which the one or more factors represent independent variables (See at least Column 4, Lines 15-21: “Additionally, weights may be assigned to these metrics to determine the probability that the metric indicates the user is going to abuse the system.  A number of techniques may be used to calculate the weights logistic regression, and other machine learning algorithms which analyze past transactions of users to determine when an abuse is likely to occur.”).
	(D)	Bradley (Pub. No. 2009/0157417) also discloses assigning a weight to each of the one or more factors, wherein the determining the reputation score comprises determining the reputation score based at least in part on the weighted one or more factors (See at least Column 6, Line 67 and Column 7, Lines 1-2: “To determine the trustworthiness of the user, each criterion is weighted according to its relative importance by respective numerical factors A-J….”  See also Column 9, Lines 20-28: “The factors used in determining the trustworthiness of a user are not limited to the ones discussed above.  Variations of the formula may include or omit one or more of the individual scores, depending on the customization of the system.  Other types of formulas incorporating user data may also be used.  For example, the final User Trust Score can also be calculated as a weighted sum where the relative importance of each of the individual scores adds to 100 %.”).
	(E)	Buss (Pub. No. 2009/0094041) discloses wherein determining the reputation score comprises taking into consideration a connectedness of the first user to a core of a social graph known to be trustworthy (See at least Paragraph 0045: “In some embodiments, one or more parts of a reputation are numerically defined….   Although this reputation is calculated, the result may not be a single number.  For example, one embodiment returns a vector of values.  Other embodiments include a trust value between the requesting entity and the reputation system 114 or different values based on the type of assertion 112.”  See also Paragraphs 0046-0047: In a second embodiment, a community-connectedness model is used to evaluate the strength of an assertion 112 or a reputation.  This model uses social network analysis to weight assertions 112 based upon the degrees of connectedness between the UP 102 and some other set of parties.  Assertions 112 concerning highly-connected UP 102 can be more confidence-generating.”).  
	(F)	Marshall (Pub. No. 2004/0215648) discloses “a connectivity index for each entity that has a connection to the query entity, wherein the connectivity index is based on the number of interlinks that exist between the query entity and the connected entity, and wherein a higher degree of connectivity indicates a larger number of relationships.  The connectivity index indicates the strength of the connections between the query entity and each of the other entities in its network of interlinks.”  Paragraph 0074.

Response to Arguments
Applicants’ arguments filed March 10, 2021, have been fully considered but they are not persuasive.
Regarding the §103 rejections: The applicants amended claim 2 to now recite “determining one or more disconnected islands in the social graph; determining, by the first device and based on the social graph, a reputation score representing a reputation of the first user, wherein the determining comprises weighting contacts in the one or more disconnected islands lower than other contacts in the social graph.”  Claims 21 and 25 also recite similar limitations.  After conducting an updated prior art and a non-
Regarding the §112 rejections: Applicants cite paragraph 0039 of the original specification (paragraph 0041 of the pre-grant publication) as providing support for the “determining one or more disconnected islands in the social graph” and “wherein the determining comprises weighting contacts in the one or more disconnected islands lower than other contacts in the social graph.”16  However, as outlined in the above Office action, the specification does not teach how the claimed invention identifies “one or more disconnected islands in a social graph” or how the invention distinguishes “real users” from the disconnected islands.  The specification also does not teach how the claimed invention determines weight values for “other contacts” (i.e., real users) let alone the weight values for those “contacts in the one or more disconnected islands.”  Therefore, examiner maintains the written description rejections.
Regarding the §101 rejections: Citing the McRo and DDR Holdings decisions, the applicants assert the claims are patent-eligible.17  However, it is important to note that the outcome of subject matter eligibility analysis is highly dependent on the facts at issue in the patent application being examined.  Neither the facts nor the inventive features of the eligible claims in those decisions are similar to the applicants’ claims.  For example, the Federal Circuit deemed McRo’s claim to be eligible because, when viewed as a whole, it was “directed to a patentable, technological improvement over the existing, manual 3-D animation techniques.”18  The claims in DDR Holdings were 19  Unlike McRo and DDR Holdings, the present claims do not improve the performance of a computer, solve a specific problem unique to the Internet, or improve on an existing technology or technical process.  Furthermore, the examiner additionally rejects the argument that the claims are “patentable for the same reasons as the eligible claims in Example 35 of the Subject Matter Eligibility Examples.”20  Such arguments are inconsistent with the 2019 Revised Guidance, which instructs examiners to “refer to the subject matter groupings of abstract ideas in Section I” – not specific examples – when determining if a claim recites an abstract idea.21  Therefore, examiner concludes Example 35 as well as the McRo and DDR Holdings decisions fail to provide convincing evidence that the claims are patent-eligible.  
	Applicants argue the claims do not recite a mathematical concept.22  Examiner again disagrees.  The “determining … based on the social graph, a reputation score representing a reputation of the first user, wherein the determining comprises weighting contacts in the one or more disconnected islands lower than other contacts in the social graph” limitation recites a mathematical calculation.  The October 2019 Update defines a mathematical calculation to include “an act of calculating using mathematical methods to determine a variable or number.”23  Reputation scores are variables or numbers and steps to determine reputation scores are mathematical calculations under the broadest 
	Applicants contend the claims do not recite a method for mitigating risk because “the claims contain no claim language to mitigate any risk.”24  This argument is also not persuasive.  The applicants characterize the claims as a “practical implementation of fraud prevention” at page 16 of their remarks.  Examiner submits fraud prevention is a form of mitigating risk.  Furthermore, examiner maintains steps to determine whether to authorize a first user’s transaction request based on a reputation score derived from data in the first user’s social graph can be interpreted as reciting a method for managing interactions or relationships between people.  Thus, despite applicants’ assertions to the contrary, the claims clearly recite limitations that fall within the “certain methods of organizing human activity” group of abstract ideas.
	Applicants further assert the claims are patent-eligible because they “integrate any alleged abstract idea into a practical application” and “recite additional elements that amount to significantly more than the abstract idea.”25  Examiner again disagrees. The applicant’s remarks rely on limitations previously identified in the Office action as reciting the abstract idea, such that the applicants fail to identify additional elements as required by current guidance.  Examiner further submits the “computerized” claim element implies the use of a computer.  As outlined in the Office action, this claim element does not integrate the abstract idea into a practical application or qualify as significantly more because it merely describes the technological environment in which to apply the abstract idea and does not impose meaningful limits on the claims.  
26  This argument is not persuasive for several reasons.  First, determining whether to authorize a transaction between two parties is not a technology or technical process but rather a known business practice.  Second, the applicants erroneously conflate subject matter eligibility with the prior art analysis under §102 and §103.  Subject matter eligibility and novelty / obviousness are two separate inquiries.27  Examiner again reiterates the “weighting” limitation is part of the identified abstract idea.  Third, with respect to additional elements considered under step 2B, the Office action supports its findings by citing MPEP §2106.05(d) and key passages in the applicants’ specification as evidence of the well-understood, routine, and conventional nature of the additional elements in a manner that is consistent with the Berkheimer Memorandum.  Applicants’ remarks do not explain why the examiner’s evidence of the well-understood, routine, and conventional nature of the additional elements is insufficient.   
The Office action satisfies the burden for a prima facie case.  A proper rejection under 35 U.S.C. §101 requires the following analysis: Evaluate whether the claim recites a judicial exception (step 2A, prong I); If the claims recites a judicial exception, evaluate whether the judicial exception is integrated into a practical application (step 2A, prong II); If the claims are directed to a judicial exception under revised step 2A, 28  As outlined in this Office action, the examiner identified specific limitations in the claims that fall within one of the subject matter groupings of abstract ideas, explained why the claims failed to integrate the abstract idea into a practical application, and explained why the claims did not recite additional elements that are sufficient to amount to significantly more than the judicial exception.  Examiner reiterates the above conclusions rely on the Office’s current guidance, the MPEP, and the applicant’s specification.  The burden is now on the applicant to either amend the claims or demonstrate why the claims are patent-eligible.29  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNATHAN J LINDSEY III whose telephone number is (571)270-3986.  The examiner can normally be reached on Monday-Friday 8:00 AM -4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.J.L/Examiner, Art Unit 3687                                                                                                                                                                                                        

/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP §2161.01 (quoting LizardTech, Inc. v. Earth Res. Mapping, Inc., 424 F.3d 1336, 1344-45, 76 USPQ2d 1724, 1731-32 (Fed. Cir. 2005)).  
        2 Id.  
        3 Id.  
        4 See LizardTech, Inc. v. Earth Res. Mapping, Inc., 424 F.3d 1336, 1346 (Fed. Cir. 2005) (“[T]he description of one method for creating a seamless DWT does not entitle the inventor … to claim any and all means for achieving that objective.”).  
        5 See Applicants’ Pre-Grant Published Specification, paragraph 0002 (“This disclosure pertains in general to reputation evaluation or fraud detection, and more specifically to using a contact information database to evaluate the reputation of, or detect fraud associated with a user.”).
        6 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52 (Jan. 7, 2019) [hereinafter 2019 Revised Guidance].
        7 See October 2019 Update: Subject Matter Eligibility, Page 4 (“A mathematical calculation is a mathematical operation … or an act of calculating using mathematical methods to determine a variable or number….  There is no particular word or set of words that indicates a claim recites a mathematical calculation….”).  
        8 2019 Revised Guidance, supra note 6, at 52.
        9 Id. at 55.  
        10 Id.  
        11 MPEP §2106.05(b).  See also MPEP §2106(I) (“The programmed computer or "special purpose computer" test of In re Alappat, 33 F.3d 1526, 31 USPQ2d 1545 (Fed. Cir. 1994) (i.e., the rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim for the "special purpose" of executing the algorithm or software) was also superseded by the Supreme Court’s Bilski and Alice Corp. decisions.”).
        12 Id.  
        13 Id.  
        14 MPEP §2106.05(d)(II).  
        15 Id.  
        16 Remarks 11.
        17 Id. at 12-13.
        18 McRo, Inc. dba Planet Blue v. Bandai Namco Games American Inc., 837 F.3d 1299, 1316 (Fed. Cir. 2016).
        19 DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1259 (Fed. Cir. 2014)).  
        20 Remarks, supra note 16, at 16.
        21 2019 Revised Guidance, supra note 6, at 54.
        22 Remarks, supra note 16, at 14.
        23 October 2019 Update: Subject Matter Eligibility, supra note 7, at Page 4.
        24 Remarks, supra note 16, at 14.
        25 Id. at 15.
        26 Id. at 16-17.
        27 See Amdocs Ltd. v. Openet Telecom, Inc., 841 F.3d 1288, 1311 (Fed. Cir. 2016) (“Novelty is the question of whether the claimed invention is new.  Inventiveness is the question of whether the claimed matter is invention at all, new or otherwise.  The inventiveness inquiry of § 101 should therefore not be confused with the separate novelty inquiry of § 102 or the obviousness inquiry of § 103.”).
        28 2019 Revised Guidance, supra note 6, at 54-56. 
        29 MPEP §2106 (III).